Title: To Thomas Jefferson from David Humphreys, 17 March 1792
From: Humphreys, David
To: Jefferson, Thomas


          Lisbon, 17 Mch. 1792. There has been no material change in the Queen’s condition during the last eleven days. She is slightly more tranquil as a result of several yachting trips on the Tagus. Dr. [John] Willis just arrived and was presented to the diplomatic corps last night at Mr. Walpole’s residence. After that Walpole immediately took the doctor to meet the secretary of state for foreign affairs.
          “The changes in the Administration of Spain, and the causes which produced them still continue to be frequent topics of conversation here. But in the midst of so many contradictory rumours, I cannot yet discover the Truth. It was, at one time, pretended, that the measure was instantaneously adopted in consequence of the arrival of the Chevr. Bourgoyne, with an extraordinary Commission of Envoy from the French King; but he had not arrived. At another time the change was imputed to insidious practices of the Compte de Florida Blanca to excite clamours against Godoi, the Queen’s favourite. I believe it is a fact, there were some Collections of People who clamoured loudly against the favourite, and who proceeded to some outrages in breaking lamps &c: but, whether any arts had been used to excite them, I know not. In waiting for farther eclaircissement, I have the honor to enclose the Gazettes of Madrid in conformity to your direction.”
          The Gazettes of Lisbon are less reserved about French affairs than in the past and even contain items favorable to the United States.—He has followed a policy of having consular business transacted by the same persons and in the same manner as before his arrival. Lately, however, there have been one or two objections to paying the customary charges. He told [Jacob] Dohrman that the issue would be settled by the consular bill now before Congress and encloses papers Nos. 1 and 2 to explain the matter further. Whoever hereafter performs the same duties and services as [Samuel] Harrison will not be able to do so full time for less than six milreis per vessel.—He encloses paper No. 3 describing his temporary appointment of Dohrman to translate into Portuguese “some Manuscripts … containing Enquiries on the state of this Kingdom.”
        